Case 19-30387-KRH         Doc 42   Filed 08/18/20 Entered 08/18/20 13:52:08            Desc Main
                                   Document Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

In Re: Teri Allen Kelly                         )              CASE NO. 19-30387-KRH
                                                )              Chapter 13

       Debtor Address(es): 6917 Dan Street
                           Henrico, VA 23231

       Last four digits of Social Security No(s).: 4635


  MOTION TO DISMISS, NOTICE OF MOTION AND NOTICE OF THE HEARING

        NOW COMES the Chapter 13 Trustee and moves this Court to dismiss this case as
provided in 11 U.S.C. 1307(c)(6) as the Debtor(s) are in default in making the payments under
the plan.

       Carl M. Bates, Chapter 13 Trustee, has filed papers with the court to dismiss this case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before seven (7) days before the date of
the hearing, you or your attorney must:

  X File with the court, at the address shown below, a written request for a hearing [or a
written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for
hearing (or response) to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.

                                     Clerk of Court
                                     United States Bankruptcy Court
                                     701 East Broad Street, Suite 4000
                                     Richmond, VA 23219

Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
Case 19-30387-KRH        Doc 42   Filed 08/18/20 Entered 08/18/20 13:52:08         Desc Main
                                  Document Page 2 of 2




                  You must also mail a copy to:
                                  Carl M. Bates, Chapter 13 Trustee
                                   Chapter 13 Trustee
                                   P.O. Box 1819
                                   Richmond, VA 23218

  _    Attend a hearing to be scheduled at a later date. You will receive separate notice of
hearing. If no timely response has been filed opposing the relief requested, the court may
grant the relief without holding a hearing.

   X Attend the hearing on the motion scheduled to be held on October 07, 2020 at 11:00 AM
at United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5000.


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

Dated: August 18, 2020                         /s/ Carl M. Bates
                                               Carl M. Bates
                                               Chapter 13 Trustee
                                               P.O. Box 1819
                                               Richmond, VA 23218
                                               VSBN 27815


                                    Certificate of Service

I hereby certify that I have this 18th day of August, 2020, by mail, hand or electronically
delivered a true copy of the foregoing Notice of Motion and Motion to the debtor(s) Teri Allen
Kelly, 6917 Dan Street, Henrico, VA 23231 and debtor(s) attorney, Suad Bektic, via e-mail:
sbektic@newdaylegal.com.


                                               /s/ Carl M. Bates
                                               Carl M. Bates
                                               Chapter 13 Trustee



Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
